Exhibit 10.2

 

ARCH CAPITAL GROUP LTD.
Restricted Share Agreement

 

THIS AGREEMENT, dated as of February 26, 2004, between Arch Capital Group Ltd.
(the “Company”), a Bermuda company, and Dwight R. Evans (the “Employee”).

 

WHEREAS, the Employee has been granted the following award in connection with
his or her retention as an employee and as compensation for services to be
rendered; and the following terms reflect the Company’s 2002 Long Term Incentive
and Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

 


1.             AWARD OF SHARES.  PURSUANT TO THE PROVISIONS OF THE PLAN, THE
TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE, THE EMPLOYEE IS HEREBY
AWARDED 4,024 RESTRICTED SHARES (THE “AWARD”), SUBJECT TO THE TERMS AND
CONDITIONS HEREIN SET FORTH.  CAPITALIZED TERMS USED HEREIN AND NOT DEFINED
SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.  IN THE EVENT OF ANY CONFLICT
BETWEEN THIS AGREEMENT AND THE PLAN, THE PLAN SHALL CONTROL.


 


2.             TERMS AND CONDITIONS.  IT IS UNDERSTOOD AND AGREED THAT THE AWARD
OF RESTRICTED SHARES EVIDENCED HEREBY IS SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


 

(A)           VESTING OF AWARD.  SUBJECT TO SECTION 2(B) BELOW AND THE OTHER
TERMS AND CONDITIONS OF THIS AGREEMENT, THIS AWARD SHALL BECOME VESTED IN FOUR
EQUAL ANNUAL INSTALLMENTS, COMMENCING ON THE DATE HEREOF AND THEREAFTER ON THE
FIRST, SECOND AND THIRD ANNIVERSARIES THEREOF.  UNLESS OTHERWISE PROVIDED BY THE
COMPANY, ALL DIVIDENDS AND OTHER AMOUNTS RECEIVABLE IN CONNECTION WITH ANY
ADJUSTMENTS TO THE SHARES UNDER SECTION 4(C) OF THE PLAN SHALL BE SUBJECT TO THE
VESTING SCHEDULE IN THIS SECTION 2(A).

 

(B)           TERMINATION OF SERVICE; FORFEITURE OF UNVESTED SHARES.  EXCEPT AS
OTHERWISE SET FORTH IN SECTION 2(A) ABOVE, IN THE EVENT THE EMPLOYEE CEASES TO
BE AN EMPLOYEE OF THE COMPANY PRIOR TO THE DATE THE RESTRICTED SHARES OTHERWISE
BECOME VESTED (I) DUE TO HIS OR HER DEATH OR PERMANENT DISABILITY (AS DEFINED IN
THE COMPANY’S INCENTIVE COMPENSATION PLAN) OR (II) DUE TO TERMINATION (A) BY THE
COMPANY NOT FOR CAUSE (AS DEFINED IN THE COMPANY’S INCENTIVE COMPENSATION PLAN)
OR (B) BY THE EMPLOYEE FOR GOOD REASON (AS DEFINED IN THE EMPLOYMENT AGREEMENT,
DATED OCTOBER 23, 2001, BETWEEN THE EMPLOYEE AND ARCH REINSURANCE LTD.), THE
RESTRICTED SHARES SHALL BECOME IMMEDIATELY VESTED IN FULL UPON SUCH TERMINATION
OF EMPLOYMENT.  IN THE EVENT OF TERMINATION OF EMPLOYMENT (OTHER THAN BY THE
COMPANY FOR CAUSE) AFTER THE ATTAINMENT OF RETIREMENT AGE (AS DEFINED IN THE
COMPANY’S INCENTIVE COMPENSATION PLAN), THE RESTRICTED SHARES SHALL CONTINUE TO
VEST ON THE SCHEDULE SET FORTH IN SECTION 2(A)

 

--------------------------------------------------------------------------------


 

ABOVE SO LONG AS THE EMPLOYEE DOES NOT ENGAGE IN ANY ACTIVITY IN COMPETITION
WITH ANY ACTIVITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER THAN SERVING
ON THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF ANOTHER COMPANY OR AS A
CONSULTANT FOR NO MORE THAN 26 WEEKS PER CALENDAR YEAR (“COMPETITIVE
ACTIVITY”).  IN THE EVENT THE EMPLOYEE ENGAGES IN A COMPETITIVE ACTIVITY, ANY
UNVESTED RESTRICTED SHARES SHALL BE FORFEITED BY THE EMPLOYEE AND BECOME THE
PROPERTY OF THE COMPANY.  IF THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY FOR ANY OTHER REASON PRIOR TO THE DATE THE RESTRICTED SHARES BECOME
VESTED, THE AWARD SHALL BE FORFEITED BY THE EMPLOYEE AND BECOME THE PROPERTY OF
THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, SERVICE WITH ANY OF THE COMPANY’S
SUBSIDIARIES (AS DEFINED IN THE PLAN) SHALL BE CONSIDERED TO BE SERVICE WITH THE
COMPANY.

 

(C)           CERTIFICATES.  EACH CERTIFICATE ISSUED IN RESPECT OF RESTRICTED
SHARES AWARDED HEREUNDER SHALL BE DEPOSITED WITH THE COMPANY, OR ITS DESIGNEE,
TOGETHER WITH, IF REQUESTED BY THE COMPANY, A STOCK POWER EXECUTED IN BLANK BY
THE EMPLOYEE, AND SHALL BEAR A LEGEND DISCLOSING THE RESTRICTIONS ON
TRANSFERABILITY IMPOSED ON SUCH RESTRICTED SHARES BY THIS AGREEMENT (THE
“RESTRICTIVE LEGEND”).  UPON THE VESTING OF RESTRICTED SHARES PURSUANT TO
SECTION 2(A) HEREOF AND THE SATISFACTION OF ANY WITHHOLDING TAX LIABILITY
PURSUANT TO SECTION 5 HEREOF, THE CERTIFICATES EVIDENCING SUCH VESTED SHARES,
NOT BEARING THE RESTRICTIVE LEGEND, SHALL BE DELIVERED TO THE EMPLOYEE.

 

(d)           Rights of a Stockholder.  Prior to the time a Restricted Share is
fully vested hereunder, the Employee shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share.  During such period,
the Employee shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to Section 2(a)
hereof) at the time paid on such Restricted Shares.

 

(e)           No Right to Continued Employment.  This Award shall not confer
upon the Employee any right with respect to continuance of employment by the
Company nor shall this Award interfere with the right of the Company to
terminate the Employee’s employment at any time.

 


3.             TRANSFER OF SHARES.  THE SHARES DELIVERED HEREUNDER, OR ANY
INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED, OR
TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN WHOLE OR IN PART, ONLY IN
COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS AS SET FORTH IN THE
GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE UNITED STATES FEDERAL AND STATE
SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR REGULATIONS AND THE TERMS AND
CONDITIONS HEREOF.


 


4.             EXPENSES OF ISSUANCE OF SHARES.  THE ISSUANCE OF STOCK
CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE EMPLOYEE.  THE COMPANY
SHALL PAY, AND INDEMNIFY THE EMPLOYEE FROM AND AGAINST ANY ISSUANCE, STAMP OR
DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES IMPOSED BY ANY
GOVERNMENTAL BODY,

 

--------------------------------------------------------------------------------


 

agency or official (other than income taxes) or by reason of the issuance of
Shares.

 


5.             WITHHOLDING.  NO LATER THAN THE DATE OF VESTING OF (OR THE DATE
OF AN ELECTION BY THE EMPLOYEE UNDER SECTION 83(B) OF THE CODE WITH RESPECT TO)
THE AWARD GRANTED HEREUNDER, THE EMPLOYEE SHALL PAY TO THE COMPANY OR MAKE
ARRANGEMENTS SATISFACTORY TO THE COMMITTEE REGARDING PAYMENT OF ANY FEDERAL,
STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD AT SUCH TIME
WITH RESPECT TO SUCH AWARD AND THE COMPANY SHALL, TO THE EXTENT PERMITTED OR
REQUIRED BY LAW, HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE
DUE TO THE EMPLOYEE, FEDERAL, STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY LAW
TO BE WITHHELD AT SUCH TIME.


 


6.             REFERENCES.  REFERENCES HEREIN TO RIGHTS AND OBLIGATIONS OF THE
EMPLOYEE SHALL APPLY, WHERE APPROPRIATE, TO THE EMPLOYEE’S LEGAL REPRESENTATIVE
OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO SUCH LEGAL
REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF THIS
AGREEMENT.


 


7.             NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO THE PARTY CONCERNED
AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY
SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE OF:

 

If to the Company:

 

Arch Capital Group Ltd.
Wessex House, 4th Floor
45 Reid Street
Hamilton HM 12 Bermuda
Attn.: Secretary

 

If to the Employee:

 

To the last address delivered to the Company by the
Employee in the manner set forth herein.

 


8.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICT OF LAWS.


 


9.             ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND
ANY PREVIOUS AGREEMENT OR UNDERSTANDING AMONG THE PARTIES WITH RESPECT THERETO
IS SUPERSEDED BY THIS AGREEMENT AND THE PLAN.

 

--------------------------------------------------------------------------------


 


10.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS,
EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

By:

/s/ Dawna Ferguson

 

 

 

 

 

 

/s/ Dwight R. Evans

 

 

Dwight R. Evans

 

--------------------------------------------------------------------------------